                                                         1   having entered into a Stipulation For Judgment and Permanent Injunction, and good
                                                         2   cause appearing,
                                                         3            IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
                                                         4            1. B.M.A. and DEEB, and any person or entity acting in concert with them, or
                                                         5   at their direction, including any and all owners, shareholders, managers, directors,
                                                         6   agents, servants, employees, partners, assignees, and any others over which they may
                                                         7   exercise control, are hereby restrained and enjoined, pursuant to 15 U.S.C. §1116,
                                                         8   from engaging in, directly or indirectly, or authorizing or assisting any third party to
                                                         9   engage in, any of the following activities in the United States and throughout the
                                                        10   world:
                   355 South Grand Avenue, Suite 2450




                                                        11                      a. affixing to any container sold by B.M.A. a label that bears the Heart-
                      Los Angeles, California 90071
KAPLAN WEISS LLP




                                                        12   K Certification Mark or any other mark that is confusingly or substantially similar to,
                                                        13   or that constitutes a colorable imitation of, the Heart-K Certification Mark, unless the
                                                        14   product in the container was in fact certified as Kosher by OK KOSHER, or
                                                        15   importing, exporting, marketing, selling, offering for sale, distributing or dealing in
                                                        16   any product or service, or displaying or marketing or advertising any container, that
                                                        17   bears the Heart-K Certification Mark or any other mark that is confusingly or
                                                        18   substantially similar to, or that constitutes a colorable imitation of, the Heart-K
                                                        19   Certification Mark, unless the product was in fact certified as Kosher by OK
                                                        20   KOSHER; whether such use is as, on, in or in connection with any trademark, service
                                                        21   mark, certification mark, trade name, logo, design, label, packaging, Internet use,
                                                        22   website, domain name, metatags, advertising, promotions, solicitations, commercial
                                                        23   exploitation, television, web-based or any other program, or any product or service, or
                                                        24   otherwise;
                                                        25                      b. performing or allowing others employed by them, or under their
                                                        26   control, to perform any act or thing which is likely to interfere with OK KOSHER’s
                                                        27   interests in the Heart-K Certification Mark, including but not limited to OK
                                                        28
                                                                                                              2

                                                                                        STIPULATED JUDGMENT AND PERMANENT INJUNCTION
                                                              CASE NO.: 2:19-cv-08169 VAP (AGRx)
                                                         1   KOSHER’s business reputation or goodwill, including making disparaging, negative,
                                                         2   or critical comments regarding OK KOSHER or its services; and/or,
                                                         3                      b. engaging in any acts of federal and/or state trademark infringement,
                                                         4   counterfeiting of registered marks, federal unfair competition and/or false designation
                                                         5   of origin, state unfair competition and false advertising with respect to the Heart-K
                                                         6   Certification Mark.
                                                         7            2. B.M.A. and DEEB are ordered to deliver immediately to counsel for OK
                                                         8   KOSHER all products, packaging, labels, signs, prints, wrappers, receptacles and
                                                         9   advertisements, bearing the Heart-K Certification Mark or any simulation,
                                                        10   reproduction, counterfeit, copy or colorable imitations thereof, which are in their
                   355 South Grand Avenue, Suite 2450




                                                        11   possession or under their control. OK KOSHER shall be given a one-time access to
                      Los Angeles, California 90071
KAPLAN WEISS LLP




                                                        12   the premises of B.M.A. at a mutually-agreed time within 30 calendar days of entry of
                                                        13   this Order, to inspect the premises for the presence of, and confiscate, any materials
                                                        14   covered by this paragraph.
                                                        15            3. B.M.A. and DEEB are ordered to within ten business days of entry of this
                                                        16   Order notify in writing all customers and distributors who purchase directly from
                                                        17   B.M.A. that its products are not certified by OK KOSHER and request in writing the
                                                        18   return to B.M.A., at its sole expense, of any of its products bearing the Heart-K
                                                        19   Certification Mark.
                                                        20            4. Within ten business days of entry of this Order, B.M.A. and DEEB shall be
                                                        21   responsible for removing all B.M.A. product from the 12 Jon’s Market stores in
                                                        22   Southern California that have labels bearing the Heart K mark. B.M.A. may, at its
                                                        23   option, relabel such products, so long as such labels do not bear the Heart K mark.
                                                        24            5. B.M.A. and DEEB are ordered to file with this Court and serve, within 30
                                                        25   calendar days of entry of this Order, a written report, signed under penalty of perjury
                                                        26   by James Deeb, its General Manager and Chief Executive Officer, attesting to the fact
                                                        27   that they have fully complied with the orders in paragraphs 1, 2, 3 and 4 ante,
                                                        28   providing a full inventory of all things delivered to counsel pursuant to paragraph 2
                                                                                                              3

                                                                                        STIPULATED JUDGMENT AND PERMANENT INJUNCTION
                                                              CASE NO.: 2:19-cv-08169 VAP (AGRx)
                                                         1   ante, and attaching all written notices and requests, and providing details for same,
                                                         2   made pursuant to paragraphs 3 and 4 ante.
                                                         3            6. This Stipulated Judgment and Permanent Injunction shall be deemed to have
                                                         4   been served upon B.M.A. and DEEB at the time of its service on counsel by the
                                                         5   Court.
                                                         6            7. The Court finds there is no just reason for delay in entering this Permanent
                                                         7   Injunction, and, pursuant to Rule 54(a) of the Federal Rules of Civil Procedure, the
                                                         8   Court directs immediate entry of this Permanent Injunction against B.M.A. and
                                                         9   DEEB.
                                                        10            8. B.M.A. will be making an agreed-upon payment to OK KOSHER, as more
                   355 South Grand Avenue, Suite 2450




                                                        11   particularly described in a separate confidential settlement agreement.
                      Los Angeles, California 90071
KAPLAN WEISS LLP




                                                        12            9. No appeals shall be taken from this Stipulated Judgment and Permanent
                                                        13   Injunction, and the parties waive all rights to appeal. This Court expressly retains
                                                        14   jurisdiction over this matter to enforce any violation of the terms of this Stipulated
                                                        15   Judgment and Permanent Injunction.
                                                        16            10. Each party shall bear its own attorneys’ fees and costs incurred in this
                                                        17   action, except to the extent of any enforcement of the confidential settlement
                                                        18   agreement or this Stipulated Judgment and Permanent Injunction.
                                                        19            11. This is a final judgment and all claims asserted by and between the parties
                                                        20   are hereby dismissed with prejudice.
                                                        21

                                                        22            IT IS SO ORDERED.
                                                        23

                                                        24   Date: February 21, 2020                      _______________________________
                                                        25
                                                                                                          Virginia A. Phillips,
                                                                                                          Chief United States District Court Judge
                                                        26

                                                        27

                                                        28
                                                                                                              4

                                                                                        STIPULATED JUDGMENT AND PERMANENT INJUNCTION
                                                              CASE NO.: 2:19-cv-08169 VAP (AGRx)
                                                         1   Approved as to form,
                                                         2   KAPLAN WEISS LLP
                                                         3
                                                             By:            /s/ (on original)
                                                         4
                                                                   Jonathon Kaplan, Esq.
                                                         5         Attorneys for Plaintiff,
                                                                   COMMITTEE FOR THE ADVANCEMENT OF TORAH
                                                         6
                                                                   D/B/A OK KOSHER CERTIFICATION
                                                         7         E-mail:jonathon.kaplan@kaplanweiss.com
                                                         8

                                                         9   LAW OFFICES OF MARK S. SHIPOW
                                                        10
                   355 South Grand Avenue, Suite 2450




                                                        11
                                                             By:
                      Los Angeles, California 90071
KAPLAN WEISS LLP




                                                        12         Mark S. Shipow, Esq.
                                                        13
                                                                   Attorneys for Defendants,
                                                                   B.M.A. USA, INC., JAMES DEEB
                                                        14         E-mail: mshipow@socal.rr.com
                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                                                             5

                                                                                        STIPULATED JUDGMENT AND PERMANENT INJUNCTION
                                                              CASE NO.: 2:19-cv-08169 VAP (AGRx)
